Case 7:20-cr-00090-VB Document 11 Filed 05/14/20 Page 1 of 1

Case 7:20-cr-00090-VB Document 10 Filed 05/14/20 Page 1 of 1
U.S. Department of Justice

  
  

United States Attorney
Southern District of New York

Unit Sts District Courthouse
Quarropas Street

White Plains, New York 10601

LICATION GRANTED
May 14, 2 Viena RON

 

{
yew"

  
  
 
    

   
   
   
  
   
 
   
  

BY ECF AND E-MAIL

The Honorable Vincent L. Briccetti
United States District Judge
Southern District of New York

300 Quarropas Street

White Plains, NY 10601

 

Vincent L. Bricg ett, U.S.D.J.
Dated:_5 [\¢(2e)

ot tence’ White Plains, NY
“ny Oe

Re: United States vy. Michael Magnaldi, 20 Cr. 90 (VB)

Dear Judge Briccetti:

 

The Government respectfully submifsQhis letter, jointly and with the consent of defense
counsel, to request an adjournment of d t Michael Magnaldi’s sentencing, cusethtly
scheduled for June 19, 2020 at 2:30 p.n¥ i tely 60 days, or a date thereafter. Mr.
Magnaldi is currently released on bail axfd lives out of state in nds of the request
are the current pandemic and the hedlth risk, for the foreseeable future, to Mr. Magnaldi and the
public posed by his getting on afi airplane or otherwise traveling from Florida to New York to
attend this proceeding. For scheduling purposes, the parties are unavailable between August 3 and
14. Thank you for your coySideration.

  
    

 
 

 
   

Respectfully submitted,

GEOFFREY S. BERMAN
United States Attorney

By:  /s/ David R. Felton
David R. Felton
Assistant United States Attorney
Tel: (914) 993-1908

ce: Patrick A. Mullin, Esq. (defense counsel) (by ECF and e-mail)
